          Case 1:18-cv-08653-VEC-SDA Document 272 Filed 05/07/21 Page 1 of 1




    U.S. DISTRICT COURT FOR THE
    SOUTHERN DISTRICT OF NEW YORK
                                                                                            ϱͬϳͬϮϬϮϭ
     SWEIGERT                                             CIVIL CASE #:

     V.                                                   1:18-CV-08653-VEC

     GOODMAN                                              JUDGE VALERIE E. CAPRONI


             PLAINTIFF’S NOTICE OF MOTION TO AMEND EITHER (1) FIRST
            SUPPLEMENTAL COMPLAINT (DKT. 150) OR (2) SECOND AMENDED
            COMPLAINT (DKT. 88) TO DEFINITIZE PUNITVE DAMAGES CLAIM



    PLAINTIFF HEREBY submits this NOTICE OF MOTION, with an accompanying

    MEMORANDUM OF LAW, which is responsive to Defendant’s letter, ECF doc. No. 269.


    This is a verified pleading to which the Plaintiff asserts under the penalties of perjury that the

    information contained herein is true and correct to the best of the knowledge and ability of the

    undersigned. Signed this sixth day of May (5/6) two thousand and twenty-one (2021).

    A certificate of service is included on the last page of this document.




                                                                               D. GEORGE SWEIGERT
                                                                                   Pro Se Non-Attorney
                                                                                GENERAL DELIVERY
                                                                              NEVADA CITY, CA 95959


WůĂŝŶƚŝĨĨΖƐDŽƚŝŽŶƚŽŵĞŶĚŝƐE/^DKKd͘^ŝŶĐĞWůĂŝŶƚŝĨĨΖƐŽƉĞƌĂƚŝǀĞƉůĞĂĚŝŶŐĂůƌĞĂĚǇŝŶĐůƵĚĞƐĂ
ƌĞƋƵĞƐƚĨŽƌƉƵŶŝƚŝǀĞĚĂŵĂŐĞƐ;ƐĞĞ&EŽ͘ϴϴĂƚϳϭ;ZĞůŝĞĨZĞƋƵĞƐƚĞĚͿͿ͕ƚŚĞƌĞŝƐŶŽŶĞĞĚĨŽƌĂŶǇ
ĂŵĞŶĚŵĞŶƚ͘WůĂŝŶƚŝĨĨƐŚĂůůƚŝŵĞůǇĐŽŵƉůǇǁŝƚŚŵǇϱͬϰͬϮϭKƌĚĞƌ;&EŽ͘ϮϳϬͿ͘dŚĞůĞƌŬŽĨŽƵƌƚŝƐ
ƌĞƐƉĞĐƚĨƵůůǇƌĞƋƵĞƐƚĞĚƚŽŵĂŝůĂĐŽƉǇŽĨƚŚŝƐKƌĚĞƌƚŽƚŚĞƉƌŽƐĞĞĨĞŶĚĂŶƚ͘^KKZZ͘
ĂƚĞĚ͗DĂǇϳ͕ϮϬϮϭ


                                                      1
